UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                         No. 21-1372


In re: CHRISTOPHER J. BAILEY

                       Petitioner.



                    On Petition for Writ of Mandamus. (2:95-cr-00002-1)


Submitted: June 24, 2021                                            Decided: June 29, 2021


Before KING, Circuit Judge, and TRAXLER, Senior Circuit Judge. *


Petition denied by unpublished per curiam opinion.


Christopher J. Bailey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




       *
           This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

       Christopher J. Bailey petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion to alter or amend the district court’s order

granting relief in part and denying relief in part on Bailey’s 28 U.S.C. § 2255 motion. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court denied Bailey’s motion on April 23, 2021.

Accordingly, because the district court has recently decided Bailey’s case, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                        PETITION DENIED




                                              2